Title: From James Madison to John Armstrong, Jr., 9 September 1808
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State September 9th. 1809 1808

The St. Michael not having yet returned nor any late information received thro’ any other channel as to our relations with France, I can add nothing of importance to what was communicated on that subject by Mr. Baker.  A private letter from Mr. Pinkney dated about ten days before the reported arrival of the St. Michael in England, expresses hopes founded on an interview with Mr. Canning, that an arrangement for a repeal both of the British orders in Council and of our Embargo as it respects Great Britain would not be unattainable; and that there was an apparent willingness in the British Government to resume the case of the Chesapeake with juster views than governed the negotiations of Mr. Rose.  The receipt of his instructions by the St. Michael, will probably have led to some definitive result on those subjects.  Her return is therefore looked for with much anxiety as well with reference to his communications as to yours.  We are anxious also to learn from authentic sources, the course and prospect of events in Spain, which in different respects are highly interesting to the United States.  We know little more of them as yet, than what is received thro’ the channel of newspapers.  With respect to Spanish America, it is well understood here, that in the event of a French family being established on the Spanish throne, the whole of it, will revolt under the patronage of Great Britain.
I forward copies of several letters, which have passed between Genl. Turreau and the Departments of State and Treasury, on the subject of licences to send out vessels during the Embargo.  He is somewhat dissatisfied, but without reason; the strictest impartiality having been observed towards the belligerent nations; at the same time that the indulgences to all have been carried to every proper extent.
This will be committed to the care of Mr. Short, by whom you will receive the usual packets of printed intelligence.  From these and his personal information, you will be made acquainted with the state of our internal affairs, particularly as it is affected by the Embargo.
Mr. Short, as he will disclose to you, proceeds as Minister Plenipotentiary to St. Petersburg.  He will make known to you the ground and objects of his mission; and will of course receive from you whatever useful information you may be able to give him.  In the present complicated and critical state of the world, it is deemed of importance to cultivate the friendship of a Sovereign so influential as that of Russia may be, and who has authorized in several ways a belief that the just interests of the United States are not indifferent to him.
I must again ask of you to impart, from time to time, to Mr. Ervine such intelligence, particularly from this Country as may be useful to him; no direct communication being now open from the United States.
The present dispatch vessel goes from the port of Philada.  After the example of the Hope, she will, without touching at a British port, tranship a messenger with dispatches for Mr. Pinkney, and then make a French port; returning home by the way of England.  It is wished that she may be detained as short a time as will suffice for obtaining your dispatches and those of Mr. Pinkney, and that these may contain ample information on all the topics interesting to the United States.  This is the more desirable as Congress will be in Session at the receipt of it.
As the opportunity by Mr. Short has superseded a Special Messenger from the United States, you will have to provide a trusty one from Paris, to the vessel, the capt. of which will take charge of your dispatches.  I have the honor to be &c

James Madison.

